FILED
                           NOT FOR PUBLICATION                                 JUN 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GEORGE P. CHAPMAN, Jr.; BRENDA J.                No. 10-15215
GULLY CHAPMAN,
                                                 D.C. No. 3:09-cv-00228-RCJ-VPC
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, a German
national corporation; NATIONAL
DEFAULT SERVICING
CORPORATION, an Arizona corporation;
HOMEQ SERVICING CORPORATION,
a California corporation,

              Defendants - Appellees.


                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                       Argued and Submitted May 12, 2011
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: GOULD and M. SMITH, Circuit Judges, and ST. EVE, District Judge.**

      Plaintiffs-Appellants argue that because of the prior exclusive jurisdiction

doctrine the district court lacked subject matter jurisdiction over this quiet title

action (the Quiet Title Action). The prior exclusive jurisdiction doctrine holds that

when one court is exercising in rem or quasi in rem jurisdiction over a res, a

second court may not assume in rem or quasi in rem jurisdiction over the same res.

Chapman v. Deutsche Bank Nat’l Trust Co. (Chapman I), 651 F.3d 1039, 1043–44

(9th Cir. 2011) (per curiam).

      Approximately three months before Plaintiffs-Appellants filed this Quiet

Title Action, Deutsche Bank, a Defendant-Appellant in this case, initiated unlawful

detainer proceedings (the Unlawful Detainer Action) against Plaintiffs-Appellants

in the Reno Justice Court of the State of Nevada.

      In an Order filed June 23, 2011, we determined that “if both the Quiet Title

Action and the Unlawful Detainer Action are characterized as in rem or quasi in

rem, the prior exclusive jurisdiction doctrine requires us to vacate the District

Court’s dismissal of the Quiet Title Action.” Id. at 1048. Finding ourselves unable

to determine whether Nevada law characterizes quiet title actions and unlawful



       **
             The Honorable Amy J. St. Eve, District Judge for the U.S. District
Court for the Northern District of Illinois, sitting by designation.
                                            2
detainer actions as proceedings in personam, in rem, or quasi in rem, however, we

certified those questions to the Nevada Supreme Court. Id.                  The Nevada

Supreme Court filed an opinion on May 30, 2013, answering our certified

questions and concluding that Nevada law characterizes quiet title actions and

unlawful detainer actions as proceedings in rem or quasi in rem. Chapman v.

Deutsche Bank Nat’l Trust Co. (Chapman II), 129 Nev. Adv. Op. 34, 2013 WL

2364178, at *5 (Nev. May 30, 2013).

      Because the Nevada State Justice Court exercised jurisdiction over the

Unlawful Detainer Action before the federal court exercised jurisdiction over the

Quiet Title Action, and both actions are in rem or quasi in rem, “the doctrine of

prior exclusive jurisdiction fully applies.” Chapman I, 651 F.3d at 1044 (citations

and internal quotation marks omitted). Under the doctrine of prior exclusive

jurisdiction, “it is legal error for a district court not to remand, dismiss, or stay

federal proceedings on account of the state court’s prior exercise of jurisdiction,

and any decision on the merits must be vacated.” Id. at 1044 n.1.

      Accordingly, we vacate the district court’s Order dismissing Plaintiffs-

Appellants’ complaint for failure to state a claim, because the court lacked

jurisdiction to enter it, see State Eng’r v. S. Fork Band of Te-Moak Tribe of W.

Shoshone Indians, 339 F.3d 804, 810–11 (9th Cir. 2003), and remand to the district


                                            3
court to determine whether or not parallel state proceedings remain pending. See

Weiner v. Shearson, Hammill & Co., Inc., 521 F.2d 817, 822 (9th Cir. 1975). If the

Unlawful Detainer Action remains pending, the Quiet Title Action should be

dismissed for lack of subject matter jurisdiction over the res. Knaefler v. Mack,

680 F.2d 671, 675 (9th Cir. 1982). If the state action has terminated, the district

court may elect to proceed with the instant action.

      VACATED AND REMANDED.




                                          4